                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


CORANDILUS WILLIAMS                                  CIVIL NO. 5:18-cv-0915

VERSUS                                               JUDGE ELIZABETH ERNY FOOTE

CVS PHARMACY, INC.                                   MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM RULING

       Before the Court is a motion to compel arbitration filed by Defendant CVS Pharmacy,

Inc. (“CVS”). [Record Document 8]. Because Plaintiff executed a valid arbitration agreement

in connection with his employment that covers his employment discrimination claim, the

motion is GRANTED.

I.     Background

       Plaintiff Corandilus T. Williams (“Williams”) filed this Title VII complaint, alleging that

he “was written up and told to ‘accept’ harassment” and that he “was told by my Pharmacist

Jessica that my co-workers didn’t like me because I’m a man.” [Record Document 1 at 1]. CVS

responded with the instant motion, which seeks to compel arbitration. [Record Document 8].

Attached to the motion is an agreement to arbitrate, signed by Williams, that contains the

following relevant provisions:

       Under this Agreement, You and CVS agree that any dispute between You and
       CVS that is covered by this Agreement (“Covered Claims”) will be decided by
       a single arbitrator through final and binding arbitration only . . . .
                . . . Covered Claims are any and all claims, disputes, or controversies that
       . . . You may have, now or in the future, against CVS or one of its employees or
       agents, arising out of or related to your employment with CVS or the
       termination of your employment. Covered Claims include . . . harassment,
       discrimination, retaliation, and termination arising under the Civil Rights Act of
       1964 . . . .
               ....
               This arbitration will be administered by the American Arbitration
       Association (“AAA”) and will be conducted in accordance with the
       Employment Arbitration Rules and Mediation Procedures of the AAA then in
       effect.

[Record Document 8-2 at 7]. Williams did not file an opposition.

II.    Law and Analysis

       The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1–16 (2012), expresses a strong

public policy in favor of arbitration. Under the FAA, a presumption of arbitrability exists and

any doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration.

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983). Arbitration should

not be denied “unless it can be said with positive assurance that an arbitration clause is not

susceptible of an interpretation which would cover the dispute at issue.” Wick v. Atl. Marine,

Inc., 605 F.2d 166, 168 (5th Cir. 1979) (citing United Steelworkers of Am. v. Am. Mfg. Co., 363 U.S.

564 (1960); Seaboard Coast Line R.R. Co. v. Nat’l Passenger Rail Corp., 554 F.2d 657 (5th Cir. 1977)

(per curiam)).

       The Fifth Circuit has laid out a two-step process in order to determine whether parties

have agreed to arbitrate a particular dispute: “(1) is there a valid agreement to arbitrate the

claims and (2) does the dispute in question fall within the scope of that arbitration

agreement[?]” Sharpe v. AmeriPlan Corp., 769 F.3d 909, 914 (5th Cir. 2014) (quoting Sherer v.

Green Tree Servicing, LLC, 548 F.3d 379, 381 (5th Cir. 2008)). State law controls the disposition

of the first step. Id. (citing Klein v. Nabors Drilling USA L.P., 710 F.3d 234, 236 (5th Cir. 2013)).

Under Louisiana law, parties may reciprocally bind themselves to arbitration agreements. La
Civ. Code Ann. arts. 3099–3100 (2015). Such agreements are “valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” La. Stat. Ann. § 9:4201 (2009). The arbitration agreement between the parties in this

case clearly expresses their intent to submit claims related to employment disputes to binding

arbitration: “You and CVS agree that any dispute between You and CVS that is covered by

this Agreement . . . will be decided by a single arbitrator through final and binding arbitration

only.” [Record Document 8-2 at 7]. No material before the Court suggests any basis for finding

that the arbitration agreement is null due to the absence of an element essential to contract

formation. Moreover, the arbitration agreement allows employees to opt out of arbitration and

protects employees from retaliation for exercising their opt-out right, [id. at 8], suggesting that

Williams’s consent to the arbitration agreement was not vitiated in any way.

       “Unless the parties clearly and unmistakably provide otherwise,” the Court determines

whether a claim is arbitrable. Petrofac, Inc. v. DynMcDermott Petroleum Operations Co., 687 F.3d

671, 675 (5th Cir. 2012) (quoting AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643,

649 (1986)). The express adoption of rules that assign the determination of arbitrability to the

arbitrator “presents clear and unmistakable evidence that the parties agreed to arbitrate

arbitrability.” Id. Here, the arbitration agreement provides that arbitration shall be conducted

“in accordance with the Employment Arbitration Rules and Mediation Procedures of the

AAA.” [Record Document 8-2 at 7]. These rules provide that “[t]he arbitrator shall have the

power to rule on his or her own jurisdiction, including any objections with respect to the

existence, scope, or validity of the arbitration agreement.” Am. Arbitration Ass’n, Employment:
Arbitration Rules and Mediation Procedures Rule 6(a) (2009). Therefore, the Court holds that the

question of whether to arbitrate this dispute must be decided by the arbitrator.

       Because Williams executed a valid agreement to arbitrate his employment-related

disputes and because the agreement assigns the question of arbitrability of his Title VII claim

to the arbitrator, the Court will grant CVS’s motion. As the only claim raised in Williams’s

complaint is one that is subject to arbitration, it is appropriate for this Court to dismiss his

case. See Fedmet Corp. v. M/V BUYALYK, 194 F.3d 674, 676 (5th Cir. 1999); Alford v. Dean

Witter Reynolds, Inc., 975 F.2d 1161 (5th Cir. 1992).

III.   Conclusion

       In light of the foregoing, CVS’s motion to compel arbitration and dismiss this matter

is GRANTED.

       IT IS ORDERED that Plaintiff is compelled to arbitrate his Title VII claims against

CVS in accordance with the arbitration agreement.

       IT IS FURTHER ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this ____
                                                            28th day of

_________________,
 December          2018.

                                                        _______________________________
                                                        ELIZABETH ERNY FOOTE
                                                        UNITED STATES DISTRICT JUDGE
